Case 1:18-cv-21835-RNS Document 58 Entered on FLSD Docket 10/15/2019 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

 United States of America, Plaintiff,
                                   )
                                   )
 v.                                )
                                   ) Civil Action No. 18-21835-Civ-Scola
 Norma Isabel Borgono, aka Norma )
 Isabel Borgono Bedoya, Defendant. )

        Order Administratively Closing Case upon Notice of Settlement
       The parties recently notified the Court they have settled this action in
 principle. (Mediation Rep., ECF No. 57.) By November 12, 2019, the
 Government must file a stipulation of dismissal, under Federal Rule of Civil
 Procedure 41(a)(1)(A)(ii), or a motion to dismiss, consistent with Rule 41(a)(2).
 The Court will administratively close this case in the meantime.
       If the Government files a stipulation of dismissal under Rule 41(a)(1)(A)(ii)
 and the parties wish to have this Court retain jurisdiction to enforce any
 settlement agreement, the stipulation of dismissal must include the following
 sentence: “The effectiveness of this stipulation of dismissal is conditioned upon
 the Court’s entry of an order retaining jurisdiction to enforce the terms of the
 parties’ settlement agreement.” This sentence is necessary because a stipulation
 of dismissal is otherwise self-executing and deprives the Court of jurisdiction to
 do anything further. See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272,
 1280 (11th Cir. 2012).
       The Court directs the Clerk to close this case. Any party may move to re-
 open the case if there is a problem in reaching a final settlement agreement. Any
 pending motions are denied as moot.
       Done and ordered at Miami, Florida, on October 15, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
